t c memo united_states tax_court harold wapnick petitioner v commissioner of internal revenue respondent docket no filed date harold wapnick pro_se monica eb koch and theresa g mcqueeney for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax and penalties as follows additions to tax_year deficiency sec_6653 b sec_6661 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure plu sec_50 percent of the interest due on the portion of the underpayment due to fraud under sec_6653 for and sec_6653 b b for and the issues for decision are ' whether petitioner failed to report income of dollar_figure for dollar_figure for and dollar_figure for we hold that he did whether petitioner is liable for additions to tax under sec_6661 for substantial_understatement_of_income_tax of dollar_figure for and dollar_figure for we hold that he is whether petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax of dollar_figure for we hold that he is ' we previously held that petitioner is collaterally estopped from denying that he is liable for the addition_to_tax for fraud under sec_6653 for and because he was convicted of attempting to evade or defeat tax in violation of sec_7201 for those years wapnick v commissioner tcmemo_1997_133 see 60_f3d_948 2d cir in its opinion the u s court_of_appeals for the second circuit indicated that petitioner and his associates at one time prepared the tax returns for an estimated percent of new york city’s taxi drivers united_states v wapnick supra pincite - - section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure unless otherwise specified findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in brooklyn new york when he filed his petition he operated an accounting business known as h wapnick sons in which he charged fees for accounting services preparing tax returns making loans and cashing checks petitioner’s clients made checks payable to petitioner h wapnick sons or cash petitioner’s office was in the basement of his home steven wolfson wolfson worked for petitioner there as did petitioner’s sons john wapnick and seth wapnick seth wapnick graduated from the wharton school at the university of pennsylvania wolfson graduated from college with a bachelor’s degree in accounting in he worked for petitioner from through the years in issue petitioner had about big_number corporate clients and a number of individual clients during the years in issue he charged each client dollar_figure per quarter to prepare tax returns seth wapnick kept records of the accounting tax_return preparation and - lending businesses by entering data on a personal computer in petitioner’s basement b petitioner’s corporations petitioner established the following corporations best medicare of brighton big john cab corp centurion taxi inc collie trans corp downey cab corp d s jewelry corp egret trans corp eleemosynary cab corp juice taxi co inc macar service corp oxus taxi inc poodle trans corp and tree top cab corp the corporations petitioner had accounts at republic national bank of new york republic bank for the corporations the mailing address for the corporations was petitioner’s home petitioner was a stockholder in and officer of all of them the corporations did not do business maintain books_and_records hold annual meetings issue financial statements pay salaries or dividends have employees or file federal or state corporate tax returns when petitioner established the corporations he used employer identification numbers eins of former clients or numbers that he created he did not obtain eins for the corporations from the federal government at the time of trial wolfson did not know the names of any of the corporations petitioner deposited amounts that he earned into the bank accounts for the corporations republic bank paid interest on - - the bank accounts totaling dollar_figure in dollar_figure in and dollar_figure in petitioner did not report the interest that republic bank paid to the corporations on his tax returns for and c check cashing activity petitioner received the following amounts of income for cashing checks for customers customer s z fashions corp dollar_figure dollar_figure dollar_figure lva corp dollar_figure mchugh divincent alessi inc dollar_figure dollar_figure dollar_figure be chirico inc dollar_figure call enterprises inc dollar_figure totals dollar_figure dollar_figure dollar_figure petitioner did not report the amounts that he received from check cashing on his tax returns d treasury notes petitioner bought a dollar_figure u s treasury note in the name of poodle trans corp and a dollar_figure u s treasury note in the name of big john cab corp on date he sold them on date for a gain of dollar_figure the u s government paid total interest on those notes of dollar_figure in and dollar_figure in to poodle trans corp and big john cab corp petitioner did not report these amounts on his and tax returns eb petitioner’s income_tax returns petitioner filed federal_income_tax returns for and but not for he did not report any income from lending or check cashing on those returns he reported the following amounts of income accounting taxable_year interest business income dollar_figure dollar_figure dollar_figure big_number big_number f seizure of petitioner’s records and respondent’s determination respondent’s agents obtained a search warrant and seized the computer and about boxes of records from petitioner’s office on date the u s attorney’s office for the eastern district of new york hired a computer expert who downloaded from the computer the records that seth wapnick kept respondent’s agents verified the accuracy of some of the computer records by comparing those records with information that respondent obtained from third parties respondent’s agents interviewed petitioner’s clients and reviewed bank statements canceled checks deposit slips and forms respondent prepared summaries of the computer records other business records that petitioner had and records from third parties by notice_of_deficiency issued on date respondent determined that petitioner had the following amounts of unreported income source_of_income accounting fees dollar_figure dollar_figure dollar_figure check cashing fees big_number big_number big_number interest from loans big_number big_number big_number interest from treasury notes big_number big_number interest from banks big_number big_number big_number capital_gains big_number totals dollar_figure dollar_figure dollar_figure opinion a burden_of_proof petitioner contends that respondent bears the burden_of_proof under sec_7491 and that respondent’s determination is arbitrary or invalid and thus is not presumed to be correct we disagree whether section applies under sec_7491 the burden_of_proof is placed on the secretary if several requirements are met sec_7491 and sec_7491 applies to court proceedings arising in connection with examinations beginning after date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 petitioner contends that the examination began after date and he points out that he was incarcerated on that date the notice_of_deficiency issued in states that from records and information available it has been determined that you received additional income in the amount shown from the sources indicated it also states that the amounts determined - - are per audit we conclude that the examination commenced before date therefore sec_7491 does not apply here whether respondent’s determination is presumed to be correct petitioner contends that respondent’s determination should not be presumed to be correct and that as a result respondent bears the burden_of_proof we disagree he points out that in 116_f3d_1309 9th cir the u s court_of_appeals for the ninth circuit said that in an action to collect taxes the government bears the initial burden_of_proof however petitioner uses that quotation out of context in palmer the commissioner sought to enforce a tax_lien ina suit in federal district_court under sec_7401 through the court in palmer said that the government’s initial burden is satisfied if the commissioner’s determination is presumed to be correct and that the determination is presumed to be correct if it is supported by a minimal factual foundation id here respondent’s determination is more than adequately supported by computer and other records seized from petitioner’s office and information from third parties thus petitioner bears the burden of proving that the commissioner’s determination is incorrect id petitioner contends that respondent’s agents fabricated the records that respondent used to reconstruct petitioner’s income --- - we disagree there is no evidence that anyone fabricated the computer records petitioner cites 814_f2d_1363 9th cir revg 81_tc_855 and 814_f2d_1356 9th cir affg t cc for the proposition that the determination in this case is invalid we disagree the notice_of_determination was deemed invalid by the court_of_appeals in scar because it was clear from the notice_of_deficiency itself that the commissioner had determined a deficiency based on a partnership in which the taxpayers owned no interest scar v commissioner supra pincite here respondent’s determination was properly based on petitioner’s activities and records we lacked jurisdiction in abrams because the taxpayers filed petitions in the tax_court based on a letter that was not a notice_of_deficiency unlike abrams there was a notice_of_deficiency in this case thus neither scar nor abrams applies here petitioner contends that respondent’s determination is not presumed to be correct because respondent used information to reconstruct his income which would have been inadmissible under the federal rules of evidence if offered as evidence at trial we disagree first respondent used admissible evidence to reconstruct petitioner’s income see par b-2 below second the commissioner may determine a deficiency based on hearsay or -- - other inadmissible evidence 967_f2d_986 4th cir affg tcmemo_1990_618 883_f2d_1317 7th cir affg tcmemo_1988_142 73_tc_394 conclusion regarding burden_of_proof we conclude that respondent’s determination is presumed to be correct and petitioner has the burden of proving otherwise rule a 290_us_111 b petitioner’s evidentiary contention sec_1 whether the computer records are admissible petitioner contends that the computer records are hearsay and thus are inadmissible under rule of the federal rules of evidence we disagree because they are records of regularly conducted activity under rule of the federal rules of evidence fed r evid provides as follows records of regularly conducted activity a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other qualified witness unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness the term business as used in this paragraph includes business institution association continued respondent called former special_agent mark gold gold and revenue_agent andrew rosenblatt rosenblatt to testify to establish that the foundation requirements of rule of the federal rules of evidence had been met petitioner contends that their testimony violated rule of the federal rules of evidence relating to expert testimony we disagree neither gold nor rosenblatt testified as experts petitioner contends that gold and rosenblatt were not qualified to provide foundation testimony under rule of the federal rules of evidence because they had no role in creating or maintaining the records we disagree for purposes of rule of the federal rules of evidence a federal agent may be gualified to establish that a taxpayer’s records were kept in the regular course of business 874_f2d_1136 7th cir drug enforcement agent 798_f2d_902 6th cir federal bureau of investigation agent 603_f2d_1187 5th cir bureau of alcohol_tobacco_and_firearms agent continued profession occupation and calling of every kind whether or not conducted for profit petitioner contends that rosenblatt’s testimony at the criminal trial violated fed r evid for expert testimony we need not here consider petitioner’s contentions about his criminal trial gold and rosenblatt testified that they verified the accuracy of the computer records by comparing petitioner’s copies of clients’ tax returns with the information in the computer records comparing the names of clients in the computer records to client names petitioner wrote on the bank deposit slips obtaining copies of clients’ canceled checks and comparing them to the computer records and contacting the clients and comparing their records to the computer records gold and rosenblatt verified the accuracy of the computer records for interest_income earned from petitioner’s lending activity by reviewing loan files forms ucc-1 financing statement confessions of judgment and checks they compared the checks deposited in the republic bank accounts with loan information in the computer records they compared loan repayment checks receipts and deposit slips with information in the computer records the computer records for the lending activity include the name of the client principal_amount of the loan the interest rate charged and the dates payments were due and made seth wapnick worked for petitioner and maintained the computer records we conclude that gold and rosenblatt properly provided foundation testimony related to the admissibility of the computer records see united_states v franco supra united_states v hathaway supra united_states v veytia-bravo supra petitioner contends that some of the computer records were fabricated because a witness at his criminal trial said that the type of computer that seth wapnick used was first sold to the public on date which is after most of the first year in issue we disagree first there is no evidence in our record to support petitioner’s contention second even if the date date is correct after seth wapnick obtained the computer he could have entered data relating to periods before he obtained the computer petitioner contends rosenblatt and gold’s testimony about the computer records was not credible we disagree rosenblatt and gold testified credibly and in detail in contrast petitioner’s testimony was vague and unconvincing on this point petitioner points out that a document entitled declaration of andrew rosenblatt an exhibit in his criminal case and attached as part of exhibit 44-p in this case had many handwritten markings on it we admitted another copy of the document without markings as exhibit 30-r rosenblatt did not know who made the handwritten markings on the attachment to exhibit 44-p and he could not explain why they were made petitioner contends that rosenblatt’s testimony on these points shows that his testimony is not credible we disagree rosenblatt’s inability to explain handwritten markings on petitioner’s exhibit does not show that his testimony was not credible petitioner contends that records that he kept by hand would show that the computer records are untrustworthy and not reliable there is no evidence to support petitioner’s contention petitioner did not offer any handwritten records into evidence we conclude that the computer records are admissible under rule of the federal rules of evidence whether summaries that respondent prepared are admissible respondent’s agents used data from the computer records and documents related to petitioner’s business to prepare summaries of income from interest from banks and loans check cashing fees and accounting fees petitioner contends that the summaries are inadmissible because respondent’s agents prepared them as evidence for use in the trial of this case we disagree summaries prepared for litigation are admissible if the underlying documents have been admitted into evidence or reasonably have been made available to the opposing party for inspection fed r evid the summaries are admissible because printed copies of the computer records and other underlying documents were admitted in evidence and were available to petitioner for inspection -- - petitioner points out that respondent has previously filed motions in this case requesting that facts be deemed established petitioner objected to those requests in part because he contended that the summaries did not comply with rule sec_803 and of the federal rules of evidence we did not grant respondent’s requests petitioner concludes from our denial of respondent’s motions that we agreed with his objections under rule sec_803 and of the federal rules of evidence he 1s incorrect we denied respondent’s requests that facts be deemed established because the case was not ready for trial we have not previously decided whether respondent’s summaries complied with rule sec_803 and of the federal rules of evidence petitioner relies on 38_f3d_627 2d cir for the proposition that respondent’s agents’ summaries are inadmissible because they were prepared for litigation the summary at issue in potamkin cadillac corp was not admitted because it was inaccurate it required significant interpretation of data and it was not simply a downloading of information previously computerized in the regular course of business id pincite potamkin cadillac does not support petitioner’s position we conclude that the summaries are admissible fed r evid -- - c whether petitioner had unreported income in the amounts determined by respondent bank and u s treasury note interest capital_gains and check cashing income petitioner does not dispute respondent’s determination of the amounts of the bank interest treasury note interest capital_gains and check cashing income instead he disputes to whom it is taxable petitioner contends that the unreported interest capital_gains and check cashing income are taxable to the corporations petitioner contends that interest and capital_gains earned with respect to the u s treasury notes are taxable to of those corporations namely poodle trans corp and big john cab corp we disagree a corporation is recognized for federal_income_tax purposes if it was formed for a legitimate business_purpose or if after formation it conducted legitimate business 319_us_436 60_f3d_948 n 2d cir 144_f2d_466 2d cir however a corporation is disregarded for federal_income_tax purposes if its owners move their own funds in and out of a corporate account without any regard for which funds belong to the corporation and which belong personally to the corporation’s owners united_states v wapnick supra holding that this statement of law was properly included in the jury instructions in petitioner’s criminal case for reasons discussed next we do not recognize the corporations for federal_income_tax purposes petitioner used false eins when forming the corporations the corporations did not follow any corporate formalities such as maintaining books_and_records issuing stock holding annual meetings electing officers or issuing financial statements they did not have employees they paid no salaries or dividends and they did not conduct any legitimate business they did not file tax returns petitioner did not treat the corporations as separate business entities he often lent money from one corporate account and deposited repayments for that loan in other corporate accounts petitioner contends that the corporations provided tax preparation money lending and check cashing services we disagree there are no documents in evidence that show there were any business transactions between a client and any of the corporations no checks payable to any of the corporations were produced at trial petitioner’s clients made checks for services payable to petitioner h wapnick sons or cash petitioner testified and contends that he did not own all of the stock of the corporations he contends that john wapnick and seth wapnick bought centurion taxi inc at the end of -- - he did not own macar service corp and ruth wapnick bought oxus taxi inc in we disagree there is no evidence corroborating his assertions he did not call his wife or sons as witnesses we conclude that the corporations were shams and we disregard them for tax purposes petitioner contends that the interest_income paid to oxus taxi inc is not taxable to him because his wife reported all of it we disagree after the criminal investigation began petitioner’s wife filed an income_tax return on which she reported a gain on the sale of oxus taxi inc stock there is no evidence that she reported any interest_income paid to oxus taxi inc in the years in issue petitioner has not carried his burden of proving that he is not taxable for income generated in the name of oxus taxi inc in the years in issue we conclude that petitioner is taxable on income that he received from cashing checks and on the interest and capital_gains with respect to the dollar_figure and dollar_figure u s treasury notes income from loans petitioner contends that he had no income from lending money because many of the loans he made were not repaid a taxpayer may deduct a bad_debt in the year it becomes wholly or partially worthless sec_166 and sec_1_166-2 income_tax regs petitioner contends that he had more than dollar_figure million in bad_debts in from the lending activity petitioner contends that he is entitled to carry back a net_operating_loss of dollar_figure from to and to carry forward a net_operating_loss of dollar_figure from to and later years we disagree petitioner’s vague testimony is the only evidence supporting his claim petitioner attached to his answering brief a document which states that a judgment was entered on date in the supreme court of the state of new york county of kings in favor of ruth wapnick against the estate of joseph elashvili in the amount of dollar_figure petitioner contends that this document shows that loans to the estate of joseph elashvili were worthless this document was not offered or admitted into evidence even if it had been admitted there is no evidence that the debt described in the document became worthless during the years in issue that the judgment is uncollectible or that the judgment related to a loan made by petitioner which is at issue in this case petitioner lent dollar_figure to alberto inc and contends that alberto inc repaid only dollar_figure petitioner contends that his loan to alberto inc resulted in a dollar_figure loss we are not convinced that petitioner lost dollar_figure as a result of his loan to - - alberto inc because petitioner’s only evidence supporting his contention was his vague and uncorroborated testimony petitioner contends that all of the bad_debts from the lending activity became totally worthless on date the date that the search warrant was executed and respondent took all of his documents we disagree the mere fact that notes and records which were evidence of the loans are not immediately available to petitioner does not show that the loans were worthless see perry v united_states aftr ustc par s d ga bad_debt deduction not allowed in year when lender’s business records and promissory notes were stolen petitioner offered no evidence that the debts were worthless we are not convinced that execution of the search warrant caused all of the debts to become worthless petitioner contends that respondent’s agents told the parties to whom he lent money to pay respondent instead of him there is no credible_evidence to support that contention petitioner contends that he received less income from loans than respondent determined however petitioner’s vague and uncorroborated testimony is less convincing than the documentary and other evidence provided by respondent we conclude that petitioner had unreported income from loans to third parties of dollar_figure in dollar_figure in and dollar_figure in - alleged brokerage account losses petitioner contends that respondent failed to account for margin charges and large losses that he allegedly sustained in his brown co brokerage account in and there is no evidence to support petitioner’s claim conclusion regarding unreported income we sustain respondent’s determination that petitioner had unreported income of dollar_figure for dollar_figure for and dollar_figure for d failure to pay estimated_tax under sec_6654 respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for we have jurisdiction to review this determination because the taxpayer did not file a return for sec_6665 meyer v commissioner 97_tc_555 petitioner offered no evidence and made no argument on this issue we conclude that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for br whether petitioner is liable for the addition_to_tax for substantial_understatement of income petitioner contended in the petition that he is not liable for the addition_to_tax for substantial_understatement_of_income_tax under sec_6661 for and sec_6661 a imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of - income_tax petitioner bears the burden of proving that he is not liable for the addition_to_tax under sec_6661 rule a he offered no evidence or argument that he is not liable for the addition_to_tax under sec_6661 we conclude that petitioner is liable for the sec_6661 addition_to_tax for and f petitioner’s procedural contention sec_1 whether time to assess taxes had expired petitioner contends that the time to assess the taxes at issue expired before respondent issued the notice_of_deficiency we disagree the commissioner may assess tax at any time if the taxpayer files a fraudulent return or fails to file a return sec_6501 petitioner filed fraudulent_returns for and wapnick v commissioner tcmemo_1997_133 and did not file a return for thus respondent’s notice_of_deficiency is timely summary_judgment petitioner contends that he is entitled to summary_judgment based on his contention that the corporations are not shams that he had more than dollar_figure million in bad_debts in and that he was wrongly convicted in his criminal case we disagree summary_judgment is not appropriate here because material facts are in dispute we have found that petitioner’s corporations - - are shams and that he did not show that he had bad_debts in petitioner’s arguments for summary_judgment lack merit review jeopardy assessments petitioner in essence asks us to reconsider orders of this court dated june and date denying his motions to review respondent’s jeopardy assessments petitioner contends that the jeopardy assessments are invalid because to make them respondent used data which would have been inadmissible under the federal rules of evidence if offered as evidence at trial we disagree for reasons stated at paragraphs a-2 and b-2 above reconsideration of order deeming matters stipulated under rule f in his posttrial brief petitioner requested that we reconsider our pretrial order deeming certain documents and facts stipulated respondent had moved to compel stipulation of facts under rule f on date respondent requested that we should deem stipulated copies of the notice_of_deficiency petitioner’s income_tax returns for and documents from the u s treasury and republic bank schedules showing petitioner’s income from accounting services loans and check cashing based on the computer records on petitioner’s other records and on records from third parties and the judgment from petitioner’s criminal case respondent also requested that we deem stipulated that petitioner did not file an income_tax return for the corporations did not file federal or state -- - corporate tax returns and petitioner used false eins for the corporations we ruled on respondent’s motion following a pretrial hearing at the hearing respondent showed sources reasons and bases for facts and exhibits that we deemed stipulated and showed that petitioner had reasonable access to those sources or bases for stipulation petitioner did not show any sources reasons or bases for refusing to stipulate to those exhibits and facts we granted respondent’s motion in large part but we denied it to the extent that respondent had not produced underlying documents relating to summaries summaries not deemed stipulated were later admitted at trial after respondent provided those underlying documents see paragraph b-2 above petitioner contends that we should reconsider our order partially granting respondent’s motion_to_compel_stipulation of facts under rule f we disagree petitioner’s reasons to oppose stipulation are the same as those that he raised in his request for summary_judgment and review of the jeopardy_assessment and in his post-trial briefs we rejected those arguments in paragraphs f-2 and f-3 above we conclude that reconsideration is not warranted here conform pleadings to evidence petitioner contends that the pleadings in this case should be conformed to the evidence under rule b - - however petitioner does not state how the pleadings should be changed or state what evidence supports his request see rule petitioner’s request to conform pleadings to the evidence lacks merit petitioner’s request for admissions petitioner contends that respondent did not respond to his request for admissions we do not address this contention further because there is no evidence that petitioner served respondent with a request for admissions under rule for the foregoing reasons we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
